DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LORETO G. FETTA,
                            Appellant,

                                    v.

              NATIONSTAR MORTGAGE, LLC.,
CYPRESS COVE OF MARGATE HOMEOWNERS ASSOCIATION, INC.,
GE MONEY BANK f/k/a GE CAPITAL CONSUMER CARD COMPANY,
OSCAR K. JOHNSON, AS SUCCESSOR TRUSTEE FOR THE MARY V.
      BLYTHE REVOCABLE TRUST DATED JULY 6, 1989,
                        Appellees.

                              No. 4D17-2850

                              [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. 09-30660.

  Stephen Karaski, Pompano Beach, for appellant.

  Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP, Tallahassee,
and William P. Heller of Akerman LLP, Fort Lauderdale, for appellee for
Nationstar Mortgage LLC.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.